Exhibit 10.8

 

Second Amendment to the Exclusive License Agreement Between
Yale University and Cardium Therapeutics, Inc.

 

This second amendment to the exclusive license agreement (the “License
Agreement”) related to an invention entitled “eNOS Mutations Useful for Gene
Therapy and Therapeutic Screening” between Yale University (“YALE”) and Cardium
Therapeutics, Inc. (“CARDIUM” or “LICENSEE”) is effective immediately following
that date (the “Transfer Date”) upon which CARDIUM assumed all rights and
obligations as Licensee under the License Agreement pursuant to the terms of
that “Transfer, Consent to Transfer, Amendment and Assumption of License
Agreement” which was entered into by and among YALE, CARDIUM and Schering
Aktiengesellschaft (“Schering AG”) on August 31, 2005.  YALE and CARDIUM are
each referred to herein as a Party, collectively as the Parties.

 

RECITALS

 

Whereas, Schering AG had previously conducted certain testing and development of
eNOS mutants having potential for the treatment of disease (the “eNOS Program”)
but subsequently elected to discontinue such research and development despite
having made considerable investments in the eNOS Program;

 

Whereas, Schering AG and CARDIUM have agreed pursuant to the terms of a separate
agreement between them to transfer to CARDIUM certain proprietary rights and
know-how developed by Schering AG and/or its affiliates in connection with the
eNOS Program;

 

Whereas, the Parties wish that CARDIUM will continue the testing and development
of eNOS mutants following its assumption of all rights and obligations under the
License Agreement as of the Transfer Date;

 

Whereas, the Parties wish to make certain adjustments to the terms of the
License Agreement which are designed to facilitate the development of potential
products by CARDIUM;

 

AGREEMENT

 

Now, therefore, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt of which is hereby
acknowledged, and intending to be legally bound, the Parties agree to amend the
terms of the License Agreement as follows (no other terms being amended):

 

1.             In Section 3.3, (i) the phrase “reaching the ‘B3’ decision, that
is to file an IND and initiate” is replaced by “filing an NDA”; (ii) the phrase
“LICENSEE enters into a sublicense with” is replaced with the phrase “LICENSEE
enters into a sublicense with or assigns rights to”; (iii) the phrase “or
advance payment received by LICENSEE from any sublicensee” is replaced with the
phrase “equity, or advance payment received by LICENSEE from any sublicensee or
assignee”; and (iv) the following sentences are added at the end of Section 3.3:
“Provided that said rate of Thirty Percent shall be reduced to Fifteen Percent
in the event that LICENSEE has completed at least one Phase I human clinical
trial prior to such sublicense or assignment.  Provided further, that the
Parties acknowledge and agree that LICENSEE is a development-stage company the
growth of which (and the corresponding development of its technologies and
product candidates) will likely involve merger with one or more other corporate
entities which

 

--------------------------------------------------------------------------------


 

shall constitute a successor LICENSEE.  Although such reorganizations or mergers
are not generally considered to constitute or require a sublicense or
assignment, in order to avoid any potential ambiguity, no corporate
reorganization or merger of LICENSEE with another entity shall require payments
under this Section 3.3.”.

 

2.             In Section 4.2.1, the phrase “upon entering LICENSEE’S ‘B2’ phase
of drug development (preclinical development and regulatory toxicity)” is
replaced by “upon filing the first IND for the first LICENSED PRODUCT in any one
of the United States, or Japan or a country in the European Union”.

 

3.             In section 4.2.2, the phrase “upon filing the first IND for the
first LICENSED PRODUCT in any one of the United States, or Japan or a country in
the European Union” is replaced by “upon treating the first patient in the
second clinical trial in any one of the United States, or Japan or a country in
the European Union.

 

4.             Section 6 is replaced in its entirety with the following
underlined text:

 


6.1.          LICENSEE HAS DESIGNED A PLAN FOR DEVELOPING AND COMMERCIALIZING
THE LICENSED INTELLECTUAL PROPERTY THAT INCLUDES A DESCRIPTION OF RESEARCH AND
DEVELOPMENT, TESTING, GOVERNMENT APPROVAL, MANUFACTURING, MARKETING AND SALE OR
LEASE OF LICENSED PRODUCTS AND/OR LICENSED METHODS (“PLAN”).  A COPY OF THE PLAN
(WHICH HAS BEEN APPROVED BY YALE) IS ATTACHED TO THIS AGREEMENT AS APPENDIX C-1
AND INCORPORATED HEREIN BY REFERENCE.


 


6.2.          LICENSEE SHALL USE ALL REASONABLE COMMERCIAL EFFORTS, WITHIN
NINETY (90) DAYS AFTER NOVEMBER 30, 2005, TO BEGIN TO IMPLEMENT THE PLAN AT ITS
SOLE EXPENSE AND THEREAFTER TO DILIGENTLY COMMERCIALIZE AND DEVELOP MARKETS FOR
THE LICENSED PRODUCTS AND LICENSED METHODS.


 


6.3.          LICENSEE SHALL PROVIDE YALE WITH AN UPDATED AND (IF NECESSARY)
REVISED COPY OF THE PLAN ON EACH ANNIVERSARY DATE OF THE EFFECTIVE DATE.  YALE
SHALL REVIEW AND APPROVE OR DISAPPROVE OF ANY CHANGES TO THE ANNUALLY UPDATED
PLAN IN WRITING WITHIN THIRTY (30) DAYS OF ITS RECEIPT, SUCH APPROVAL NOT TO BE
UNREASONABLY WITHHELD.  IF YALE DOES NOT APPROVE OR DISAPPROVE OF THE PLAN
WITHIN SUCH THIRTY (30) DAY PERIOD, YALE SHALL BE DEEMED TO HAVE APPROVED THE
PLAN.  IN THE EVENT THAT YALE REASONABLY DISAPPROVES OF ANY CHANGES TO THE PLAN,
YALE WILL CONSULT WITH LICENSEE WITH RESPECT TO REVISIONS REQUESTED BY YALE TO
CAUSE THE PLAN TO BE REASONABLY ACCEPTABLE TO YALE.  LICENSEE SHALL HAVE THIRTY
(30) DAYS FROM THE DATE OF YALE’S DISAPPROVAL TO AMEND THE PLAN AND RESUBMIT IT
TO YALE FOR RECONSIDERATION.  IF APPROVED, THE UPDATED AND REVISED PLAN SHALL BE
SUBSTITUTED INTO THIS AGREEMENT AS APPENDIX C.  IF YALE DOES NOT APPROVE SUCH
REVISED PLAN, YALE, IN ITS SOLE DISCRETION, MAY ELECT TO (I) PERMIT LICENSEE TO
AMEND THE PLAN AND RESUBMIT THE PLAN FOR RECONSIDERATION BY YALE OR (II) REQUIRE
THAT LICENSEE FOLLOW, TO THE EXTENT REASONABLY PRACTICABLE, THE PLAN PRIOR TO
THE PROPOSED BUT DISAPPROVED AMENDMENT OR REVISION. IF YALE PERMITS LICENSEE TO
AMEND THE PLAN PURSUANT TO CLAUSE (I), LICENSEE SHALL SUBMIT AN AMENDED PLAN TO
YALE WITHIN 30 DAYS, OR SUCH OTHER LONGER OR SHORTER TIME PERIOD SPECIFIED BY
YALE.  YALE SHALL REVIEW AND APPROVE OR DISAPPROVE THE REVISED PLAN WITHIN
THIRTY (30) DAYS OF ITS RECEIPT. 


 


6.4.          WITHIN THIRTY (30) DAYS OF EACH ANNIVERSARY OF THE EFFECTIVE DATE
OF THIS AGREEMENT, LICENSEE SHALL PROVIDE A WRITTEN REPORT TO YALE, INDICATING
LICENSEE’S PROGRESS

 

--------------------------------------------------------------------------------


 


AND PROBLEMS TO DATE IN PERFORMANCE UNDER THE PLAN, COMMERCIALIZATION OF
LICENSED PRODUCTS AND LICENSED METHODS, AND A FORECAST AND SCHEDULE OF MAJOR
EVENTS REQUIRED TO MARKET THE LICENSED PRODUCTS.  WITHIN THIRTY (30) DAYS
FOLLOWING ANY ASSIGNMENT BY LICENSEE PURSUANT TO SECTION 16.6, THE ASSIGNEE
SHALL PROVIDE YALE WITH AN UPDATED AND REVISED COPY OF THE PLAN. YALE SHALL
REVIEW AND BY NOTICE IN WRITING TO ASSIGNEE MAY APPROVE OR DISAPPROVE OF THE
REVISED PLAN IN ITS SOLE DISCRETION.


 


6.5.          LICENSEE SHALL IMMEDIATELY NOTIFY YALE IF AT ANY TIME LICENSEE
(A) ABANDONS OR SUSPENDS ITS RESEARCH, DEVELOPMENT OR MARKETING OF THE LICENSED
PRODUCTS AND OR LICENSED METHODS, OR ITS INTENT TO RESEARCH, DEVELOP AND MARKET
SUCH PRODUCTS OR METHODS, OR (B) FAILS TO COMPLY WITH ITS DUE DILIGENCE
OBLIGATIONS UNDER THIS ARTICLE, IN EACH CASE FOR A PERIOD EXCEEDING NINETY (90)
DAYS.


 


6.6.          LICENSEE AGREES THAT YALE SHALL BE ENTITLED TO TERMINATE THIS
AGREEMENT PURSUANT TO ARTICLE 12.5 UPON THE OCCURRENCE OF ANY OF THE FOLLOWING:


 


 (A)      LICENSEE GIVES NOTICE PURSUANT TO SECTION 6.5 (WHICH SHALL BE DEEMED A
MATERIAL BREACH NOT CAPABLE OF BEING CURED); OR


 

  b)  LICENSEE has failed to file an IND by January 1, 2009.

 

6.7           LICENSEE’s obligations pursuant to this Section 6 shall be to
apply commercially reasonable diligence to initiating and completing the PLAN as
approved, including any potential amendments thereto as proposed by LICENSEE and
reasonably approved by YALE.  In the event that (i) LICENSEE materially fails to
meet its diligence obligations and the Parties cannot reasonably agree on a
revised PLAN as proposed by LICENSEE, or (ii) LICENSEE gives notice pursuant to
Section 6.5, or (iii) fails to file an IND according to Article 6.6, then YALE
shall be entitled to terminate this Agreement in accordance with Article 12.5. 
Notwithstanding the foregoing, YALE shall not be entitled to terminate this
Agreement pursuant to the diligence obligations of this Section if, in any
calendar year after the date of IND filing in Article 6.6 above, LICENSEE and/or
an AFFILIATE and/or a sublicensee and/or a collaborator of LICENSEE, alone or
together has performed any one of the following with respect to LICENSED
PRODUCT:

 

(i)                                     has expended in excess of five hundred
thousand dollars ($500,000.00) for development of LICENSED PRODUCT per year
prior to filing an IND or one million dollars ($1,000,000) per year thereafter;

 

(ii)                                  is manufacturing LICENSED PRODUCT for a
clinical trial under an approved IND;

 

(iii)                               is actively conducting a Phase I clinical
trial with respect to LICENSED PRODUCT;

 

(iv)                              is actively conducting a Phase II clinical
trial with respect to LICENSED PRODUCT;

 

(v)                                 is actively conducting a Phase III clinical
trial with respect to LICENSED PRODUCT;

 

(vi)                              prepared documents for an NDA OR BLA FILING
with respect to

 

--------------------------------------------------------------------------------


 

LICENSED PRODUCT;

 

(vii)                           filed an NDA OR BLA for LICENSED PRODUCT;

 

(viii)                        after NDA OR BLA FILING, is pursuing NDA OR BLA
APPROVAL for LICENSED PRODUCT;

 

(ix)                                has obtained NDA OR BLA APPROVAL for
LICENSED PRODUCT;

 

(x)                                   has launched or is selling LICENSED
PRODUCT in the United States.”

 

5.             In section 9.5, the phrase “said independent patent counsel shall
be ultimately responsible to LICENSEE” is replaced with the phrase “said
independent patent counsel shall be ultimately responsible to YALE”.

 

6.             Section 12.5 is replaced in its entirety with the following
underlined text:

 


12.5         YALE SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT UPON WRITTEN
NOTICE TO LICENSEE IN THE EVENT LICENSEE:


 


A)  FAILS TO MAKE ANY PAYMENT WHATSOEVER DUE AND PAYABLE PURSUANT TO THIS
AGREEMENT UNLESS LICENSEE SHALL MAKE ALL SUCH PAYMENTS (AND ALL INTEREST DUE ON
SUCH PAYMENTS UNDER ARTICLE 5.6) WITHIN THE THIRTY (30) DAY PERIOD AFTER RECEIPT
OF WRITTEN NOTICE FROM YALE; OR


 


B)  COMMITS A MATERIAL BREACH OF ANY OTHER PROVISION OF THIS AGREEMENT WHICH IS
NOT CURED (IF CAPABLE OF BEING CURED) WITHIN THE SIXTY (60) DAY PERIOD AFTER
RECEIPT OF WRITTEN NOTICE THEREOF FROM YALE, OR UPON RECEIPT OF SUCH NOTICE IF
SUCH BREACH IS NOT CAPABLE OF BEING CURED; OR


 


C)  FAILS TO OBTAIN OR MAINTAIN ADEQUATE INSURANCE AS DESCRIBED IN ARTICLE 13,
WHEREUPON YALE MAY TERMINATE THIS AGREEMENT TO BE EFFECTIVE IMMEDIATELY UPON
WRITTEN NOTICE TO LICENSEE (UNLESS LICENSEE SHALL ESTABLISH WITHIN THIRTY (30)
DAYS OF SUCH NOTICE THAT IT HAS OBTAINED ADEQUATE INSURANCE COVERING ANY PERIOD
OF LAPSE, IN WHICH CASE THIS AGREEMENT SHALL AUTOMATICALLY BE RE-INSTATED); OR


 


D)  THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY WITHOUT ANY NOTICE TO LICENSEE
IN THE EVENT LICENSEE SHALL CEASE TO CARRY ON ITS BUSINESS OR BECOMES INSOLVENT,
OR A PETITION IN BANKRUPTCY IS FILED AGAINST LICENSEE AND IS CONSENTED TO,
ACQUIESCED IN OR REMAINS UNDISMISSED FOR SIXTY (60) DAYS, OR LICENSEE MAKES A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR A RECEIVER IS APPOINTED FOR
LICENSEE.”


 

7.             Replace Article 13.2 with the following underlined text:

 


LICENSEE SHALL PURCHASE AND MAINTAIN IN EFFECT AND SHALL REQUIRE ITS
SUBLICENSEES TO PURCHASE AND MAINTAIN IN EFFECT A POLICY OF COMMERCIAL, GENERAL
LIABILITY INSURANCE TO PROTECT YALE WITH RESPECT TO EVENTS DESCRIBED IN
ARTICLE 13.1.  SUCH INSURANCE SHALL:

 

--------------------------------------------------------------------------------


 


(A)           LIST “YALE, ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS” AS ADDITIONAL INSUREDS UNDER THE POLICY;


 


(B)           PROVIDE THAT SUCH POLICY IS PRIMARY AND NOT EXCESS OR CONTRIBUTORY
WITH REGARD TO OTHER INSURANCE YALE MAY HAVE;


 


(C)           BE ENDORSED TO INCLUDE PRODUCT LIABILITY COVERAGE IN AMOUNTS NO
LESS THAN $2 MILLION DOLLARS PER INCIDENT AND $5 MILLION DOLLARS ANNUAL
AGGREGATE; AND


 


(D)           BE ENDORSED TO INCLUDE CONTRACTUAL LIABILITY COVERAGE FOR
LICENSEE’S INDEMNIFICATION UNDER ARTICLE 13.1; AND


 


(E)           BY VIRTUE OF THE MINIMUM AMOUNT OF INSURANCE COVERAGE REQUIRED
UNDER ARTICLE 13.2(C), NOT BE CONSTRUED TO CREATE A LIMIT OF LICENSEE’S
LIABILITY WITH RESPECT TO ITS INDEMNIFICATION UNDER ARTICLE 13.1.

 

 


BY SIGNING THIS AGREEMENT, LICENSEE CERTIFIES THAT THE REQUIREMENTS OF THIS
ARTICLE 13.2 WILL BE MET ON OR BEFORE THE EARLIER OF (A) THE DATE OF FIRST SALE
OF ANY LICENSED PRODUCT OR LICENSED METHOD OR (B) THE DATE ANY LICENSED PRODUCT,
OR LICENSED METHOD IS TESTED OR USED ON HUMANS, AND WILL CONTINUE TO BE MET
THEREAFTER.  UPON YALE’S REQUEST, LICENSEE SHALL FURNISH A CERTIFICATE OF
INSURANCE AND A COPY OF THE CURRENT INSURANCE POLICY TO YALE.  LICENSEE SHALL
GIVE THIRTY (30) DAYS’ WRITTEN NOTICE TO YALE PRIOR TO ANY CANCELLATION OF OR
MATERIAL CHANGE TO THE POLICY.

 

--------------------------------------------------------------------------------


 

This Amendment may be signed in counterparts, each of which shall be deemed an
original and which shall together constitute one agreement.

 

IN WITNESS WHEREOF, each of the Parties, intending to amend the terms of the
License Agreement, have caused the execution of this Amendment by their
respective duly-authorized officers who have signed below, to be effective as of
the date noted above.

 

 

YALE UNIVERSITY

 

CARDIUM THERAPEUTICS, INC.

 

 

 

By:

  / S /Jon Soderstom

 

 

By:

  / S / Christopher J. Reinhard

 

 

 

 

Name:  Jon Soderstom

 

Name: Christopher J. Reinhard

Title:   Managing Director,

 

Title:   CEO

            Office Cooperative Research

 

 

Date: August 31, 2005

 

Date: September 16, 2005

 

--------------------------------------------------------------------------------